                             Case 6:19-bk-03507-KSJ
Label Matrix for local noticing                            DocAmerica,
                                             BMW Bank of North    26-1 c/oFiled   08/20/19
                                                                            AIS Portfolio    Page
                                                                                             United 1 of 2Trustee - ORL7/13 7
                                                                                                    States
113A-6                                       4515 N Santa Fe Ave. Dept. APS                  Office of the United States Trustee
Case 6:19-bk-03507-KSJ                       Oklahoma City, OK 73118-7901                    George C Young Federal Building
Middle District of Florida                                                                   400 West Washington Street, Suite 1100
Orlando                                                                                      Orlando, FL 32801-2210
Tue Aug 20 09:04:44 EDT 2019
(p)AMERICAN HONDA FINANCE                    (p)BMW FINANCIAL SERVICES                       BMW Financial Services
P O BOX 168088                               CUSTOMER SERVICE CENTER                         PO Box 8002
IRVING TX 75016-8088                         PO BOX 3608                                     Hilliard, OH 43026-8002
                                             DUBLIN OH 43016-0306


Barclays Bank Delaware                        Brand Bank / GS                                Capital One Bank
Po Box 8803                                   1797 NE EX                                     Attn: Bankruptcy Dept.
Wilmington, DE 19899-8803                     Atlanta, GA 30329                              Po Box 30285
                                                                                             Salt Lake City, UT 84130-0285


Capital One Bank                              Capital One Bank (USA), N.A.                   Cavalry SPV I, LLC
PO Box 30281                                  by American InfoSource as agent                500 Summit Lake Drive, Ste 400
Salt Lake City, UT 84130-0281                 PO Box 71083                                   Valhalla, NY 10595-2321
                                              Charlotte, NC 28272-1083


Chase                                         Citibank, NA                                   Comenity Bank / Express
Banktruptcy Department                        PO Box 6217                                    PO Box 182789
Po Box 15298                                  Sioux Falls, SD 57117-6217                     Columbus, OH 43218-2789
Wilmintgon, DE 19850-5298


Comenity Bank / Kay Jewelers                  Credit One Bank                                First Premier Bank
PO Box 182789                                 Po Box 98872                                   3820 N Louise Ave
Columbus, OH 43218-2789                       Las Vegas, NV 89193-8872                       Sioux Falls, SD 57107-0145



First Premier Bank                            (p)FIRST SAVINGS BANK                          Florida Department of Revenue
Credit Card Dept                              PO BOX 5096                                    Bankruptcy Unit
PO Box 5519                                   SIOUX FALLS SD 57117-5096                      Post Office Box 6668
Sioux Falls, SD 57117-5519                                                                   Tallahassee FL 32314-6668


Internal Revenue Service                      Internal Revenue Service                       JPMorgan Chase Bank, N.A.
Attn: Bankruptcy                              Post Office Box 7346                           s/b/m/t Chase Bank USA, N.A.
Po Box 7346                                   Philadelphia PA 19101-7346                     c/o Robertson, Anschutz & Schneid, P.L.
Philadelphia, PA 19101-7346                                                                  6409 Congress Avenue, Suite 100
                                                                                             Boca Raton, FL 33487-2853

LVNV Funding, LLC                             Midland Credit Management, Inc.                Orange County Tax Collector
Resurgent Capital Services                    Po Box 2037                                    PO Box 545100
PO Box 10587                                  Warren MI 48090-2037                           Orlando FL 32854-5100
Greenville, SC 29603-0587


Phelan Hallinan Diamomd                       (p)PORTFOLIO RECOVERY ASSOCIATES LLC           Quantum3 Group LLC as agent for
& Jones, PLLC                                 PO BOX 41067                                   Comenity Bank
2001 NW 64th Street                           NORFOLK VA 23541-1067                          PO Box 788
Suite 100                                                                                    Kirkland, WA 98083-0788
Fort Lauderdale, FL 33309-1844
RP Funding                    Case 6:19-bk-03507-KSJ        DocLake
                                              Smile Design Sand  26-1             Filed 08/20/19         Page
                                                                                                         Syncb /2Walmart
                                                                                                                  of 2
1 Corporate Drive                                    7602 W Sand Lake Rd                                  PO Box 965024
Suite 360                                            Orlando, FL 32819-5112                               Orlando, FL 32896-5024
Lake Zurich, IL 60047-8945


Jessica Marie Santiago                               Jose Eduardo Santiago                                Laurie K Weatherford
3401 Furlong Way                                     3401 Furlong Way                                     Post Office Box 3450
Gotha, FL 34734-5123                                 Gotha, FL 34734-5123                                 Winter Park, FL 32790-3450



Roland H. Acosta
Roland H. Acosta & Associates, PA
1085 W. Morse Blvd. Suite 210
Winter Park, FL 32789-3796




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


American Honda Finance                               (d)American Honda Finance                            (d)American Honda Finance Corporation
1235 Old Alpharetta Rd 190                           PO Box 1844                                          National Bankruptcy Center
Alpharetta, GA 30005                                 Alpharetta, GA 30023                                 P.O. Box 168088
                                                                                                          Irving, TX 75016-8088


BMW Financial Services                               (d)BMW Financial Services NA, LLC                    First Savings Credit Card
PO Box 3608                                          P.O. Box 3608                                        500 E 60th Street N
Dublin, OH 43016                                     Dublin, OH 43016                                     Sioux Falls, SD 57104



Portfolio Recovery Associates, LLC
POB 41067
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)American Honda Finance Corporation                (u)R P Funding, Inc                                  (du)R P FUNDING, INC.




End of Label Matrix
Mailable recipients      36
Bypassed recipients       3
Total                    39
